DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/22/2021 or 04/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandner et al. [US 2015/0263511] in view of Yoscovich et al. [US 2021/0288610].
With respect to claims 1 and 8, Sandner discloses a method of charging a battery [par. 0029], comprising: rectifying, using a rectifier [34], power received from an alternating current (AC) power source into a direct current (DC) signal [implicit function of a rectifier, also see par. 0035] for application to the battery for charging [i.e. DC load]; and causing a shunt of AC current of the rectifier for a period of time to reduce a DC output of the rectifier toward zero [20A/B off, 22A/B on; par. 0023,0053; i.e. during a protection mode when a fault is present]. However, Sandner fails to explicitly disclose measuring, using an arc detection circuit, noise added to the DC signal and generating a measured noise signal; analyzing the measured noise signal to detect a series-arc. 
Yoscovich teaches an arc detection system wherein with measuring, using an arc detection circuit, noise added to the DC signal and generating a measured noise signal; analyzing the measured noise signal to detect a series-arc [par. 0029 and 0037-0040, see also Fig. 4; i.e. compares noise of voltage to a load].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify Sandner to include the arc detection by measuring noise method as taught by Yoscovich for the benefit of quickly detecting arching of the system components thereby preventing further damage to the circuit such as melting of conductors and fire as stated by Yoscovich. 

With respect to claim 11, the claim recites the controller is “adapted to” perform the function. It has been held that the recitation than an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In this case the arc detection system controller of Yoscovich is suited for being able to scan a DC frequency spectrum and perform a compare function. 


Allowable Subject Matter
Claims 2-7, 9-10, and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if canceled and rewritten into their respective independent claims including all of the limitations of the base claim and any intervening claims.
With respect to claims 2 and 9, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “wherein measuring noise added to the DC signal comprises: inserting a passive arc detection circuit between the rectifier and the battery, the passive arc detection circuit comprising a first path including a filter capacitor and a sense resistor and a second path in parallel with the first path and the battery, the second path including a smoothing capacitor; digitizing a voltage across the sense resistor; and outputting the digitized voltage as the measured noise signal.”
Claims 3 and 10 depend from claims 2 and 9, respectively, and are objected to for the same reasons.  

With respect to claim 4, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “wherein generating the measured noise signal comprises the passive arc detection circuit scanning a DC frequency spectrum of a DC output with additive noise of the rectifier to obtain the measured noise signal in a frequency window and comparing the measured noise signal to a detection threshold for the frequency window.”
Claims 5-6 depend from claim 4 and are objected to for the same reasons. 

With respect to claims 7 and 14, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “wherein analyzing the measured noise signal to detect a series- arc comprises: performing a Fourier Transform (FT) calculation on the measured noise signal to generate FT results; masking the FT results to derive results for pre-selected frequency windows of the DC current output of the rectifier; for each pre-selected frequency window, developing a score based on a frequency amplitude; performing an n-sample integration to average the score over an n-sample time duration to generate an integrated score, where n is a number of samples; for each n-sample time duration, comparing the integrated score to a threshold; and when the threshold is exceeded by the integrated score, triggering a series-arc detection event.”

With respect to claim 12, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “further comprising a database that provides to the processor information relating to a receiver assembly including the rectifier, the information including at least one of data used to inform scanning cycle periodicity, to abort a charging session immediately, to set a number of frequencies to scan, or to adjust at least one frequency window to avoid local noise, ambient noise, or interference, wherein after scanning the DC frequency spectrum of the DC output of the rectifier to obtain the measured noise signal in the frequency window, the processor detects a series-arc when a detection threshold for the frequency window is exceeded.”
Claim 13 depends from claim 12 and is objected to for the same reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859